                 Case 1:19-cr-00109-TFM Document 1 Filed 04/24/19 Page 1 of 4
                                                                                      F,LED IN
t\                                                                                             OPEN COURT


                                                                                         APR p   4   Z1tg
     GFM                                                                          CHARLES
                                                                                              R. D,AHD,
                                                                                                        ,,R
                             IN THE UNITED STATES DISTRICT COURT                                    CLEHK
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

     UNITED STATES OF AMERICA                            ,f
                                                                  CRIM. NO.     l1-   toq   -fF14
                                                         J
                                                                  usAo No.    19R00239
                                                         o
     v
                                                         J



     ANDREA MANASSA and                                  ,f
                                                                  VIOLATIONS:         21 USC $ 846
                                                         &
     DAISY SMITH                                                                      21usc  $ 8a1(a)(1)
                                                         ,(
                                                                                      18 USC $ 92a(c)
                                                         ,s
                                                                                      18 usc $ e22(g)(1)

                                                   INDICTMENT

     THE GRAND JURY CHARGES:

                                                   COUNT ONE

            Beginning on or about November 1,2018, and continuing through on or about the date of

     the return of the Indictment, in the Southern District of Alabama, Southern Division and

     elsewhere, the defendants,

                                          ANDREA MANASSA and
                                             DAISY SMITII

     did willfully, knowingly and unlawfully conspire with one another and with other persons, both

 known and unknown to the Grand Jury, to distribute and possess with the intent to distribute a

     Schedule   II controlled substance, to-wit:   a   mixture and substance containing a detectable amount

 of cocaine base, commonly known as crack cocaine, contrary to Title 2l,Ilnited States Code,

     Section 8a1(a)(1).

            In violation of Title 21, United States Code, Section 846.

            The quantity of crack cocaine attributable to each defendant in the conspiracy exceeded



                                                              1
           Case 1:19-cr-00109-TFM Document 1 Filed 04/24/19 Page 2 of 4




28 grams; thus, the defendants are subject to the penalty provisions of Title 21, United States

Code, Section 841 (b)(1XB).

                                          COUNT TWO

        OnoraboutNovember 27,2018, inthe SouthemDistrictofAlabama, SouthernDivision

and elsewhere, the defendants,

                                   ANDREA MANASSA and
                                      DAISY SMITH

aided and abetted by one another and by other persons, both known and unknown to the Grand

Jury, did knowingly and intentionally unlawfully possess with the intent to distribute, a Schedule

II controlled substance, to-wit: approximately 63 grams of a mixture   and substance containing a

detectable amount of cocaine base, commonly known as crack cocaine.

       In violation of Title 2I,United States Code, Section 8a1(a)(1).

       The quantity of crack cocaine involved in the offense exceeded 28 grams; thus, the

defendants are subject to the penalty provisions of Titte 21, United States Code, Section

841(bX1XB).

                                        COUNT THREE

       On or about November 27,2018, in the Southem District of Alabama, Southem Division

and elsewhere, the defendants,

                                   ANDREA MANASSA and
                                      DAISY SMITH

aided and abetted by one another and by other persons, both known and unknown to the Grand

Jury, did knowingly and intentionally unlawfully possess with the intent to distribute, a Schedule

II controlled substance, to-wit: approximately 70 grams of a mixture   and substance containing a



                                                )
           Case 1:19-cr-00109-TFM Document 1 Filed 04/24/19 Page 3 of 4




 detectable amount of cocaine.

        In violation of Title 2l,United States Code, Section 8a1(a)(1).

                                          COUNT FOUR

        On or about November 27,2018, in the Southern District of Alabama, Southern Division,

and elsewhere, the defendant,

                                      ANDREA MANASSA

during and in relation to a drug trafficking crime, to-wit: possession with intent to distribute

crack cocaine, a Schedule II controlled substance, in violation of Title 2l,lJnited, States Code,

Section 841(a)(1), as charged in Count Two of the Indictment; and possession with intent to

distribute cocaine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(a)(1), as charged in Count Three of the Indictment; did knowingly use and

carry andpossess in furtherance of such crime, aftrearm,namely a loaded Glock, Model43,

9mm handgun, serial number ACUL282.

       In violation of Title 18, United States Code, Section 92a@)e).

                                          COUNT FIVE

       On or about November 27,2018, in the Southern District of Alabama, Southern Division,

and elsewhere, the defendant,

                                      ANDREA MANASSA

aided and abetted by other persons, both known and unknown to the Grand Jury, having been

convicted of a crime punishable by imprisonment for a term exceeding one (1) year, to-wit:

Possession of Cocaine on or about February 16,2012, in the Circuit Court of Mobile County,

Alfuama, case number CC-2011-004543;and, Possession of Marijuana, First Degree, on or



                                                 J
           Case 1:19-cr-00109-TFM Document 1 Filed 04/24/19 Page 4 of 4




 about February 16,2012, in the Circuit Court of Mobile County, Alabama, case number CC-

 20ll-004542, didknowingly     possess,   in and affecting interstate commerce,   a firearm,   namely, a

loaded Glock, Model 43,9mm handgun, serial numb er ACIJL2B2.

        In violation of Title 18, United States Code, Section 922(g)(I).


                                                A TRUE BILL



                                                F       UNITED STATES GRAND JURY
                                                SOUTHERN DISTzuCT OF ALABAMA

RICHARD W             RE
UNITED              ATTORNEY
By:



     RGE     MAY
                  States Attorney

                             fs.r-
                            bgORG€Y
S
          U
Chief, Criminal
                                                      ry
                                               APzuL 2019




                                                  4
